--------------------------------------------------------------------------------


 


 


 


 


 
LEASE COMBINATION AGREEMENT AND AMENDMENT TO LEASE
 
BY
 
VENTAS REALTY, LIMITED PARTNERSHIP
AND
VENTAS FAIRWOOD, LLC
 
AS LANDLORD,
 
AND
 
SW ASSISTED LIVING, LLC,
SUMMERVILLE AT HERITAGE PLACE, LLC,
SUMMERVILLE AT BARRINGTON COURT LLC,
SUMMERVILLE AT ROSEVILLE GARDENS LLC,
SUMMERVILLE 17 LLC,
AND
SUMMERVILLE AT FAIRWOOD MANOR, LLC


AS TENANT
 


 


 


 
DATED AS OF ____June 29___________, 2011
 

676667
 
 
 

--------------------------------------------------------------------------------

 

LEASE COMBINATION AGREEMENT AND AMENDMENT TO LEASE
 
THIS LEASE COMBINATION AGREEMENT AND AMENDMENT TO LEASE (hereinafter this
“Amendment” ) is to be effective as of the 29th day of June, 2011 (the
“Amendment Date”), and is by and among VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (“Existing Landlord”), and VENTAS FAIRWOOD, LLC, a
Delaware limited liability company (“Additional Landlord”; Existing Landlord and
Additional Landlord are individually and collectively referred to herein as
“Landlord”), each having an office at 10350 Ormsby Park Place, Suite 300,
Louisville, Kentucky 40223, and each of the entities identified as “Tenant” on
Attachment A-1 attached hereto (referred to herein individually and collectively
as “Existing Tenants”), and the entity identified as “Tenant” on Attachment A-2
attached hereto (referred to herein as “Additional Tenant”; Existing Tenants and
Additional Tenant are individually and collectively referred to herein as
“Tenant”), each having an office at c/o Emeritus Corporation, 3131 Elliott
Avenue, Suite 500, Seattle, Washington  98121.
 
RECITALS
 
A. Existing Landlord and Existing Tenants are parties to that certain Third
Amended and Restated Master Lease Agreement dated as of July 25, 2008, as
amended by that certain First Amendment to Master Lease dated as of December 19,
2008, that certain Lease Severance and Amendment Agreement dated as of June 24,
2009, and that certain Lease Severance and Amendment Agreement No. 2 dated as of
October 21, 2009 (as the same may hereafter be amended, amended and restated,
supplemented, modified, severed, renewed, extended or replaced, the “Master
Lease”), demising certain real properties identified in the Lease.
 
B. Additional Landlord and Additional Tenant are parties to that certain Master
Lease Agreement – Fairwood Manor, dated as of January 31, 2005 (as the same may
have been or may hereafter be amended, amended and restated, supplemented,
modified, severed, renewed, extended or replaced, the “Fairwood Lease”),
demising that certain Facility located in Anaheim, California commonly known as
Summerville at Fairwood Manor and sometimes referred to as Fairwood Manor (the
“Additional Property”).
 
C. The Fairwood Lease is an “Other Lease” as such term is defined in the Master
Lease.  Section 39 of the Master Lease, including, without limitation, Section
39.6 of the Master Lease, which was added by the Lease Severance and Amendment
Agreement No. 2 dated as of October 21, 2009, provides that an Other Lease may
be combined with the Master Lease upon election by the applicable landlords.
 
D. Additional Landlord’s previously existing financing with respect to the
Fairwood Property has been paid in full and Existing Landlord and Additional
Landlord now desire that the Master Lease and the Fairwood Lease be combined
into a single lease as provided Section 39 of the Master Lease.
 
E. Landlord and Tenant desire to amend the Master Lease to reflect such lease
combination, on the terms set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:
 
1. Capitalized Terms.  All capitalized terms used herein and not defined herein
shall have the meaning ascribed thereto in the Master Lease.
 
2. Lease Combination.  Effective as of the Amendment Date, the Master Lease and
the Fairwood lease are hereby combined into a single Lease as provided in
Section 39 of the Master Lease and Section 39 of the Fairwood Lease.  For
purposes of each such Section 39 the Master Lease is the Section 39 Lease, the
Fairwood Lease is the Combination Lease, and the Amendment Date is the Section
39 Date.
 
3. Assumption by Landlord.  Additional Landlord hereby joins in and agrees to be
bound by the Master Lease as a Landlord thereunder and hereby assumes all of the
obligations of a Landlord under the Master Lease arising from and after the
Amendment Date.   As required under Section 39.6 of the Master Lease, Existing
Landlord and Additional Landlord hereby agree that, without limitation of the
release provisions of Section 31 of the Master Lease, Existing Landlord and
Additional Landlord shall be jointly and severally liable for all obligations of
the Landlord under the Master Lease arising or accruing on or after the
Amendment Date, as provided in Section 1.3 of the Master Lease.
 
4. Assumption by Tenant.  Additional Tenant hereby joins in and agrees to be
bound by the Master Lease as a Tenant thereunder and hereby assumes all of the
obligations of a Tenant under the Master Lease, as applicable, arising from and
after the Amendment Date.   Existing Tenant and Additional Tenant hereby agree
that they shall be jointly and severally liable for all obligations of the
Tenant under the Master Lease as provided in Section 1.3 of the Master
Lease.  Further, and as provided in Section 39.2.5 of the Master Lease, Existing
Tenants and Additional Tenant hereby acknowledge and agree that as Tenant under
the Master Lease they shall be jointly and severally responsible for the
payment, performance and satisfaction of all duties, obligations and liabilities
arising under the Fairwood Lease that were not paid, performed and satisfied in
full prior to the Amendment Date.
 
5. Modifications to Master Lease.
 
(a) Section 8.2.5.  Section 8.2.5 of the Master Lease is hereby amended to
remove all references to the Fairwood Lease.
 
(b) Definitions.  The following definitions in Exhibit B to the Master Lease are
hereby amended and restated to add or remove references to the Fairwood Lease,
the Additional Property and the Additional Tenant, as applicable, as follows:
 
“Mentor Properties” shall mean those certain facilities commonly known as
Summerville at South Windsor, located in South Windsor, Connecticut, Summerville
at Heritage Place, located in Tracy, California, Barrington Court Alzheimer’s
Residence, located in Danville, California, Somer Park Residence for Memory
Impaired, located in Roseville, California, and Summerville at Fairwood Manor,
located in Anaheim, California, as more fully set forth on Schedule 1 of this
Lease, as such Schedule 1 is amended and restated by this Amendment.
 
“Mentor Tenants” shall mean collectively, SW Assisted Living, LLC, Summerville
at Heritage Place, LLC, Summerville at Barrington Court LLC, Summerville at
Roseville Gardens LLC, and Summerville at Fairwood Manor, LLC, each a Delaware
limited liability company.
 
“Other Leases” shall mean the following that are from time to time in
existence:  (i) the Whitehall Lease, the First New Lease, the Second New Lease,
and (ii) any lease that is derivative from this Lease or any of the leases
referenced in subsections (i) and (ii) above (e.g. a New Lease entered into (x)
pursuant to Section 40 of this Lease or Section 40 of one of such other leases
referenced in subsections (i) through (iii) above or (y) pursuant to Section 40
of a New Lease derived from a previously entered into New Lease).
 
“Portfolio Coverage Ratio” shall mean the ratio of (i) the Cash Flow for all of
the Facilities under this Lease and all of the Facilities under the Other Leases
(other than the Facility under the Whitehall Lease), for the applicable period;
to (ii) Fixed Rent, and all other debt service and lease payments, relating to
such Facilities under this Lease and the Other Leases (other than the
Facility under the Whitehall Lease), for the applicable period (and, for the
purpose of calculating the applicable Portfolio Coverage Ratio with respect to
any period prior to the Commencement Date applicable to any Leased Property
under this Lease or the aforesaid Other Leases, the Fixed Rent applicable to
each such Leased Property for any period prior to the Commencement Date
applicable to such Leased Property under this Lease or one of the aforesaid
Other Leases shall be assumed to have accrued and been payable at the same
annual rate of Fixed Rent that is applicable to such Leased Property as of its
applicable Commencement Date under this Lease or one of the aforesaid Other
Leases).
 
(c) Schedules and Exhibits.
 
1.  
Schedule 1 to the Master Lease is hereby amended and restated in its entirety to
read as set forth in Attachment B to this Amendment.

 
2.  
Schedule 3.1.2 to the Master Lease is hereby amended and restated in its
entirety to read as set forth in Attachment C to this Amendment.

 
3.  
Schedule 7.3 to the Master Lease is hereby amended and restated in its entirety
to read as set forth in Attachment D to this Amendment

 
4.  
Schedule 10.13 to the Master Lease is hereby amended and restated in its
entirety to read as set forth in Attachment E to this Amendment

 
5.  
Schedule 17.1.3 to the Master Lease is hereby amended and restated in its
entirety to read as set forth in Attachment F to this Amendment.

 
6.  
Exhibit A to the Master Lease is hereby amended and restated in its entirety to
read as set forth in Attachment G to this Amendment.

 
7.  
The legal description of the Additional Property, as set forth in Attachment H
to this Amendment, is hereby added as Exhibit A-15 to the Master Lease.

 
8.  
Exhibit C to the Master Lease is hereby amended and restated in its entirety to
read as set forth in Attachment I to this Amendment.

 
9.  
Exhibit D to the Master Lease is hereby amended and restated in its entirety to
read as set forth in Attachment J to this Amendment.

 
6. No Other Amendments.  Except as provided in this Amendment the Master Lease
remains in full force and effect without modification.
 
7. Successors and Assigns.  This Amendment and the covenants and agreements
herein contained shall be binding upon and inure to the benefit of Landlord and
Tenant and their respective heirs, devisees, successors and assigns.
 
8. Integrated Agreement; Modifications; Waivers.  This Amendment constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior representations, understandings and
agreements, whether written or oral, with respect to such subject matter.  Each
of the parties hereto acknowledges that it has not relied upon, in entering into
this Amendment, any representation, warranty, promise or condition not
specifically set forth in this Amendment.  No supplement, modification or waiver
of any provision of this Amendment shall be binding unless executed in writing
by the party to be bound thereby.  No waiver of any of the provisions of this
Amendment shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.
 
9. Headings and Captions.  The headings and captions of the paragraphs of this
Amendment are for convenience of reference only and shall not affect the meaning
or interpretation of this Amendment or any provision hereof.
 
10. Gender and Number.  As used in this Amendment, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.
 
11. Severability.  In the event that any paragraph, section, sentence, clause or
phrase contained in this Amendment becomes or is held by any court of competent
jurisdiction to be illegal, null or void or against public policy, the remaining
paragraphs, sections, sentences, clauses or phrases contained in this Amendment
shall not be affected thereby.
 
12. Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto were upon the same instrument.
 


 
[Signature pages follow]
 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.
 

 
LANDLORD:
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership
By:Ventas, Inc., a Delaware corporation, as its general partner
By:     /s/  T. Richard Riney                                           
Name:      T. Richard Riney                                
Title:        Executive Vice President, Chief Administrative Officer, General
Counsel and Secretary
 
VENTAS FAIRWOOD, LLC, a Delaware limited liability company
By:                     /s/  T. Richard
Riney                                                      
Name:                      T. Richard
Riney                                           
Title:                        Vice President




676667                                                                  S-
 
 
 

--------------------------------------------------------------------------------

 

TENANT:


SW ASSISTED LIVING, LLC
SUMMERVILLE AT BARRINGTON COURT LLC
SUMMERVILLE AT ROSEVILLE GARDENS LLC


Each of which entities is a Delaware limited liabilitycompany


By:           Summerville Senior Living, Inc., a Delaware
                                                                corporation, its
Sole Member






By:           /s/  Eric Mendelsohn 
Name:            Eric Mendelsohn
Its:                  Senior Vice President Corporate
        Development
 
SUMMERVILLE 17 LLC


Each of which entities is a Delaware limited liabilitycompany


By:           Summerville Investors, LLC, a Delaware limited
liability company, each of their Sole Member


By:         Summerville Senior Living, Inc.,
a Delaware corporation,
its Sole Member






By:           /s/  Eric
Mendelsohn                                                      
Name:            Eric Mendelsohn
Its:                  Senior Vice President Corporate
        Development



676667-8
 
 
 

--------------------------------------------------------------------------------

 

SUMMERVILLE AT HERITAGE PLACE, LLC,
a Delaware limited liability company


By:           Summerville at Cobbco, Inc.,
a California corporation,
its Sole Member






By: _/s/  Eric Mendelsohn_________
Name:    Eric Mendelsohn
 
Title:
Senior Vice President Corporate Development



SUMMERVILLE AT FAIRWOOD MANOR, LLC
A Delaware limited liability company
 


 
By:           _/s/  Eric Mendelsohn 
Name:              Eric Mendelsohn 
 
Title:
Senior Vice President Corporate Development



 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

 ACKNOWLEDGEMENT AND REAFFIRMATION OF GUARANTORS
 
Capitalized terms used in this Acknowledgement and Reaffirmation of Guarantors
shall have the meaning ascribed thereto in the foregoing Amendment.
 
Emeritus Corporation, a Washington Corporation (“Emeritus”) has executed and
delivered (i) that certain Guaranty of Lease dated as of July 25, 2008, pursuant
to which Emeritus has guaranteed the obligations of the Tenant under the Master
Lease (the “Emeritus Master Lease Guaranty”); and (ii) and that certain Guaranty
of Lease dated as of July 25, 2008, pursuant to which Emeritus has guaranteed
the obligations of the Additional Tenant under the Fairwood Lease (the “Emeritus
Fairwood Lease Guaranty”).
 
Summerville Senior Living, Inc., a Delaware corporation (“SSL”, and together
with Emeritus each a “Guarantor” and collectively, “Guarantors”) has executed
and delivered that certain Guaranty of Lease dated as of December 19, 2008,
pursuant to which SSL has guaranteed the obligations of the Tenant under Master
Lease (the “SSL Master Lease Guaranty”).
 
Each Guarantor hereby acknowledges the terms and conditions of the foregoing
Amendment.  Emeritus hereby acknowledges and agrees that (i) the Emeritus Master
Lease Guaranty remains in full force and effect and that its obligations under
the Emeritus Master Lease Guaranty shall apply to the duties, liabilities and
other obligations of Tenant under the Master Lease, as amended by the foregoing
Amendment, including, without limitation, the duties, liabilities and other
obligations of the Additional Tenant arising and accruing under the Master Lease
from and after the Amendment Date; and (ii) that the Emeritus Fairwood Lease
Guaranty remains in full force and effect and that its obligations under the
Emeritus Fairwood Lease Guaranty shall continue to apply to the duties,
liabilities and other obligations of Additional Tenant arising and accruing
under the Fairwood Lease prior to the Amendment Date.
 
SSL hereby acknowledges and agrees that the SSL Master Lease Guaranty remains in
full force and effect and that its obligations under the SSL Master Lease
Guaranty shall apply to the duties, liabilities and other obligations of Tenant
under the Master Lease, as amended by the foregoing Amendment, including,
without limitation, the duties, liabilities and other obligations of the
Additional Tenant arising and accruing under the Master Lease from and after the
Amendment Date.
 
Although each of the Guarantors has been informed of the terms of the Amendment,
each of the Guarantors understands and agrees that Landlord has no duty to so
notify it or to seek this or any future acknowledgment, consent or
reaffirmation, and nothing contained herein shall create or imply any such duty
as to any transactions, past or future.
 
[SIGNATURES ON FOLLOWING PAGE]
 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Acknowledgement and
Reaffirmation of Guarantors effective as of the Amendment Date.
 


 
EMERITUS CORPORATION,
 
a Washington corporation
 


 
By:  /s/  Eric Mendelsohn ____________
Name:   Eric Mendelsohn
Its:         Senior Vice President Corporate
Development
 


 
SUMMERVILLE SENIOR LIVING,
INC., a Delaware corporation






By:__/s/  Eric Mendelsohn____________
Name:     Eric Mendelsohn
Its:           Senior Vice President Corporate
  Development


 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A-1
 
Existing Tenants
 

 
Facility
Tenant
Landlord
 
1. 
 
Summerville at South Windsor
1715 Ellington Road
South Windsor, CT  06074
SW Assisted Living, LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
 
2. 
 
Summerville at Heritage Place
355 West Grant Line Road
Tracy, CA  95376
Summerville at Heritage Place, LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
 
3. 
 
Barrington Court Alzheimer’s Residence
400 W. El Pintado Road
Danville, CA  94526
Summerville at Barrington Court LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
 
4. 
 
Somer Park Residence for Memory Impaired
1 Somer Ridge Drive
Roseville, CA  95661
Summerville at Roseville Gardens LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
 
5. 
 
The Plaza at Deer Creek
2403 West Hillsboro Boulevard
Broward County
Deerfield Beach, FL 33442
Summerville 17 LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership



 


 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A-2
 
Additional Tenant
 
Facility
Tenant
Landlord
Summerville at Fairwood Manor
200 N. Dale
Anaheim, CA  92801
Summerville At Fairwood Manor, LLC, a Delaware limited liability company
Ventas Fairwood, LLC a Delaware limited liability company



 


 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT B
 
SCHEDULE 1
 
Facilities, Tenants and Landlords
 

 
Facility
Tenant
Landlord
Commencement Date
Initial Expiration Date
Purchase Option Dates
 
1. 
 
Summerville at South Windsor
1715 Ellington Road
South Windsor, CT  06074
SW Assisted Living, LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
July 29, 2004
September 30, 2019
October 1, 2011 – September 30, 2016*
 
2. 
 
Summerville at Heritage Place
355 West Grant Line Road
Tracy, CA  95376
Summerville at Heritage Place, LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
June 29, 2005
September 30, 2019
October 1, 2011 – September 30, 2016*
 
3. 
 
Barrington Court Alzheimer’s Residence
400 W. El Pintado Road
Danville, CA  94526
Summerville at Barrington Court LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
March 31, 2006
September 30, 2019
October 1, 2011 – September 30, 2016*

 
1.  
 

 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

 
4. 
 
Somer Park Residence for Memory Impaired
1 Somer Ridge Drive
Roseville, CA  95661
Summerville at Roseville Gardens LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
March 31, 2006
September 30, 2019
October 1, 2011 – September 30, 2016*
 
5. 
 
The Plaza at Deer Creek
2403 West Hillsboro Boulevard
Broward County
Deerfield Beach, FL 33442
Summerville 17 LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
August 1, 2005
July 31, 2020
N/A
 
6. 
 
Summerville at Fairwood Manor
200 N. Dale
Anaheim, CA  92801
Summerville At Fairwood Manor, LLC, a Delaware limited liability company
Ventas Fairwood, LLC a Delaware limited liability company
January 31, 2005
September 30, 2019
October 1, 2011 – September 30, 2016*



 
*The Option, if exercised by Tenant, must be exercised during the required time
frame for exercise, and then closed, as to all (but not less than all) of the
Mentor Properties per Sections 44.1 and 44.2.














676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT C
 
SCHEDULE 3.1.2
 
Fixed Rent Amounts and Rent Escalations
 

   
Facility
 
Annual Fixed Rent as of the Amendment Date
   
Monthly Fixed Rent as of the Amendment Date
 
Rent Escalation Date / commencement of Lease Year
Minimum Rent Escalation Amount
   1.  
Summerville at South Windsor
  $ 1,593,121.44     $ 132,760.12  
October 1  (first Rent Escalation Date:  October 1, 2005)
Two percent (2%) through September 30, 2011, and Three percent (3%) thereafter
through the remainder of the Initial Term and through any Extended Term
   2.  
Summerville at Heritage Place
  $ 1,539,664.92     $ 128,305.41  
October 1  (first Rent Escalation Date:  October 1, 2005)
Two percent (2%) through September 30, 2011, and Three percent (3%) thereafter
through the remainder of the Initial Term and through any Extended Term
   3.  
Barrington Court Alzheimer’s Residence
  $ 481,497.36     $ 40,124.78  
October 1  (first Rent Escalation Date:  October 1, 2006)
Two percent (2%) through September 30, 2011, and Three percent (3%) thereafter
through the remainder of the Initial Term and through any Extended Term
   4.  
Somer Park Residence for Memory Impaired
  $ 250,378.56     $ 20,864.88  
October 1  (first Rent Escalation Date:  October 1, 2006)
Two percent (2%) through September 30, 2011, and Three percent (3%) thereafter
through the remainder of the Initial Term and through any Extended Term


676667-8
 
 
 

--------------------------------------------------------------------------------

 



 

   5.  
The Plaza at Deer Creek
  $ 1,206,674.40     $ 100,556.20  
August 1  (first Rent Escalation Date:  August 1, 2006)
Two percent (2%) through July 31, 2012, and Three percent (3%) thereafter
through the remainder of the Initial Term and through any Extended Term (except
that the Minimum Rent Escalation Amount shall equal Five percent (5%) in the
case of the first Lease Year of the first Extended Term)
  6.  
Summerville at Fairwood Manor
  $ 1,093,018.80     $ 91,084.90  
October 1 (first Rent Escalation Date October 1, 2005)
Two percent (2%) for Lease Years 1-7 (ending September 30, 2011), and Three
percent (3%) thereafter through the remainder of the Initial Term and through
any Extended Term





 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT D
 
SCHEDULE 7.3
 
Authorization Collateral
 
South Windsor
 
1.           Certificate of Occupancy issued by the Town of South Windsor,
Connecticut
 
2.           Assisted Living Services Agency License issued by the State of
Connecticut Department of Health
 
Heritage Place
 
1.           Certificate of Occupancy issued by the City of Tracy, California
 
2.           Residential Care Facility for the Elderly License issued by the
California Department of Social Services – Community Care Licensing Division
 
Barrington Court
 
1.  
Certificate of Occupancy issued by the Town of Danville, California

 
2.  
Residential-Elderly License issued by the California Department of Social
Services – Community Care Licensing Division

 
Somer Park
 
1.  
Business License Certificate from the City of Roseville, California for a
Community Care facility

 
2.  
Residential-Elderly License issued by the California Department of Social
Services – Community Care Licensing Division

 
The Plaza at Deer Creek
 
1.           Certificate(s) of Occupancy issued by the City of Deerfield Beach,
Florida.
 
2.           Assisted Living Facility Standard License issued by Agency for
Health Care Administration.
 
Summerville at Fairwood Manor:
 
1.           Certificate of Occupancy issued by the City of Anaheim, California
 
2.
Residential Care Facility for the Elderly License issued by the California
Department of Social Services – Community Care Licensing Division

 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT E
 
SCHEDULE 10.13
 
Primary Intended Use
 
Facility
Primary
Intended Use
Licensed Beds
Units
Licensed AL Units
Licensed IL Units*
Licensed ALZ Units
Licensed Units**
Summerville at South Windsor
Assisted Living Facility
101
81
N/A
N/A
N/A
N/A
Summerville Heritage Place
Assisted Living Facility
160
131
N/A
N/A
N/A
N/A
Barrington Court Alzheimer’s Residence
Alzheimer’s Facility
42
22
N/A
N/A
N/A
N/A
Somer Place Residence for Memory Impaired
Alzheimer’s Facility
40
20
N/A
N/A
N/A
N/A
The Plaza at Deer Creek
Assisted Living Facility / Alzheimer’s Facility
N/A
N/A
110
0
17
127
Summerville at Fairwood Manor
Assisted Living Facility
127
117
________
_______
________
______



 
*IL Units are not licensed in Massachusetts; there are 125 unlicensed IL units
at the Original Farm Pond Property
 
**Includes licensed AL, IL and ALZ units
 


 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT F
 
SCHEDULE 17.1.13
 
Licensed Beds / Licensed Units
 
Licensed Beds
 
Facility
Number of Licensed Beds
Summerville at South Windsor
                                                              85
Summerville Heritage Place
                                                            146
Barrington Court
                                                              42
Somer Park
                                                              40
Summerville at Fairwood Manor
                                                            127
Total
                                                            440



 
Licensed Units
 
Facility
 
Number of Licensed Units
The Plaza at Deer Creek
127
Total
127


676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT G
 
EXHIBIT A
 
Addresses of the Leased Properties
 
1.  
Summerville at South Windsor

 
1715 Ellington Road

 
South Windsor, CT  06074



2.  
Summerville at Heritage Place

355 West Grant Line Road
Tracy, CA  95376


3.  
Barrington Court Alzheimer’s Residence

400 W. El Pintado Road
Danville, CA  94526


4.  
Somer Park Residence for Memory Impaired

1 Somer Ridge Drive
Roseville, CA  95661


5.  
The Plaza at Deer Creek

2403 West Hillsboro Boulevard
Deerfield Beach, FL  33442
 
6.
Summerville at Fairwood Manor

200 N. Dale
Anaheim, CA  92801




 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT H
 
EXHIBIT A-15
 
Legal Description of Additional Property
 
All that certain real property situated in the County of Orange, State of
California, described as follows:
 
Parcel 2, in the City of Anaheim, County of Orange, State of California, as
shown on a map filed in Book 85, Page 32 of Parcel Maps, in the Office of the
County Recorder of Orange County, California.
 
Assessor’s Parcel Number:  070-602-21
 


 

676667-8
 
 
 

--------------------------------------------------------------------------------

 



 
ATTACHMENT I
 
Exhibit C
 
Base Year Patient Revenues under this Lease
 


Facility
Period
 
Allocated Base Year Patient Revenues
 
Summerville at South Windsor
1/1/02-12/31/02
  $ 3,718,408.00  
Summerville at Heritage Place
1/1/02-12/31/02
  $ 3,457,572.00  
Barrington Court
7/1/01-12/31/04 Annualized
  $ 1,056,030.00  
Somer Park
7/1/01-12/31/04 Annualized
  $ 966,840.00  
The Plaza at Deer Creek
1/1/03-12/31/03
  $ 3,043,166.00  
Fairwood Manor
1/1/02-12/31/03
  $ 2,434,414.00              
Total Base Year Patient Revenues under this Lease:
    $ 14,676,430.00              



 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT J
 


Exhibit D




(Use the appropriate form, depending upon whether the Officer’s Certificate in
question is being delivered in connection with the delivery of annual or
quarterly financial statements)




[FOR USE WHEN DELIVERING ANNUAL FINANCIAL STATEMENTS]
 
OFFICER’S CERTIFICATE
 


 
The undersigned, _______________________________, as the of,,  and 
(collectively, “Tenant”), hereby certifies to Ventas Realty, Limited Partnership
and Ventas Fairwood, LLC (collectively, “Landlord”), pursuant to the terms of
Section 25.4 of that certain Third Amended and Restated Master Lease Agreement
(as amended from time to time, the “Lease”; capitalized terms shall have the
same meaning herein as in the Lease) dated _______________ between Landlord and
Tenant, as follows:
 
1.           The attached annual financial statements of Tenant, for the fiscal
year ending ____________, 20___ (the “Fiscal Year”), have been prepared in
accordance with GAAP and are complete and accurate to the best of Tenant’s
knowledge and show the separate operations of each Leased Property, including,
without limitation, (a) a breakdown of Patient Revenues and other revenues
itemized by payor type and a reasonably detailed breakdown of Operating Expenses
and (b) patient census information by payor type.
 
2.           Attached hereto as Attachment 1 is a statement in reasonable detail
showing the calculation of Net Operating Income for each Facility for the Fiscal
Year.
 
3.           Attached hereto as Attachment 2 is a schedule setting forth, for
the Fiscal Year, the Coverage Ratio with respect to each Facility.
 
4.           The Portfolio Coverage Ratio under the Lease, as of the end of the
Fiscal Year, equals _______________ to ____________________, based upon Cash
Flow for all of the Facilities under the Lease and the Other Leases (other than
the Whitehall Lease) for the Fiscal Year in the amount of $_________________ and
Fixed Rent, and all other debt service and lease payments, relating to such
Facilities, for the Fiscal Year, equal to $_________________.
 
5.           With respect to [Name of applicable Guarantor to be inserted; if
there is more than one (1) Guarantor of the Lease, separate certifications shall
be made in this certificate with respect to each Guarantor]:
 
[Subsection (a) and (b) or subsection (c) to be completed, depending upon which
Guarantor Financial Tests are applicable]
 
 
As of the end of the fiscal year to which this certificate relates, the Fixed
Charge Coverage Ratio of such Guarantor, determined as provided in the Lease and
for the last fiscal quarter of such fiscal year, equals _________ to ________
and has continued to be equal to not less than 1.10 to 1.00 since the end of
such fiscal quarter.

 
 
Since it became a Guarantor, such Guarantor has maintained unencumbered liquid
assets (as defined in the Lease) with an aggregate fair market value not at any
time less than Twenty Million Dollars ($20,000,000.00).

 
 
The Tangible Net Worth of such Guarantor, determined as provided in the Lease,
is $______________ as of the date hereof.

 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Officer’s
Certificate as of _______________, 20___.
 


 


 
, as                                            of,, and
 


 
STATE OF                                                      )
)
COUNTY OF                                                      )
 
The foregoing instrument was acknowledged before me this _________ day of,
20___, by ___________________, as the ___________________ of, a,, a , , a , and
, a , on behalf of the aforesaid entities.
 


 


 
Notary Public
 
My Commission Expires:
 


 


ATTACHMENT 1


 
Net Operating Income


 
Facility
 
Operating Revenue
   
Operating Expenses
   
Net Operating Income
      $       $       $         $       $       $         $       $       $    
    $       $       $    
Total
  $       $       $    



 


 


 


ATTACHMENT 2
 
Coverage Ratio
 


 


 
 
 
Facility
 
 
Cash Flow
   
Fixed Rent and Other Debt Service/Lease Payments
   
 
Coverage Ratio
      $       $       $         $       $       $         $       $       $    
    $       $       $    
Total
  $       $       $    



 


 


[FOR USE WHEN DELIVERING QUARTERLY FINANCIAL STATEMENTS]
 
OFFICER’S CERTIFICATE
 


 
The undersigned, _______________________________, as the of,,  and 
(collectively, “Tenant”), hereby certifies to Ventas Realty, Limited Partnership
and Ventas Fairwood, LLC (collectively, “Landlord”), pursuant to the terms of
Section 25.4 of that certain Third Amended and Restated Master Lease Agreement
(as amended from time to time, the “Lease”; capitalized terms shall have the
same meaning herein as in the Lease) dated _______________ between Landlord and
Tenant, as follows:
 
1.           The attached quarterly financial statements of Tenant have been
prepared in accordance with GAAP and are complete and accurate to the best of
Tenant’s knowledge, subject to normal year end adjustments, and show the
separate operations of each Leased Property, including, without limitation, (a)
a breakdown of Patient Revenues and other revenues itemized by payor type and a
reasonably detailed breakdown of Operating Expenses and (b) patient census
information by payor type.
 
2.           Attached hereto as Attachment 1 is a statement in reasonable detail
showing the calculation of Net Operating Income for each Facility for the
preceding four fiscal quarters, the last of which fiscal quarters is the fiscal
quarter as to which this certificate is being delivered (the “Current Fiscal
Quarter”).
 
3.           Attached hereto as Attachment 2 is a schedule setting forth, for
the twelve (12) month period ending as of the end of the Current Fiscal Quarter,
the Coverage Ratio with respect to each Facility.
 
4.           The Portfolio Coverage Ratio under the Lease, for the twelve (12)
month period ending as of the end of the Current Fiscal Quarter, equals
_______________ to ____________________, based upon Cash Flow for all of the
Facilities under the Lease and the Other Leases (other than the Whitehall Lease)
for such period in the amount of $_________________ and Fixed Rent, and all
other debt service and lease payments, relating to such Facilities, for such
period, equal to $_________________.
 
5.           With respect to [Name of applicable Guarantor to be inserted; if
there is more than one (1) Guarantor of the Lease, separate certifications shall
be made in this certificate with respect to each Guarantor]:
 
[Subsection (a) and (b) or subsection (c) to be completed, depending upon which
Guarantor Financial Tests are applicable]
 
 
As of the end of the fiscal quarter to which this certificate relates, the Fixed
Charge Coverage Ratio of such Guarantor, determined as provided in the Lease and
for such fiscal quarter, equals _________ to ________ and has continued to be
equal to not less than 1.10 to 1.00 since the end of such fiscal quarter.

 
 
Since it became a Guarantor, such Guarantor has maintained unencumbered liquid
assets (as defined in the Lease) with an aggregate fair market value not at any
time less than Twenty Million Dollars ($20,000,000.00).

 
 
The Tangible Net Worth of such Guarantor, determined as provided in the Lease,
is $______________ as of the date hereof.

 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Officer’s
Certificate as of _______________, 20___.
 


 
, as                                            of,, and
 


 
STATE OF                                                      )
)
COUNTY OF                                                      )
 
The foregoing instrument was acknowledged before me this _________ day of,
20___, by ___________________, as the ___________________ of, a,, a , , a , and
, a , on behalf of the aforesaid entities.
 


 


 
Notary Public
 
My Commission Expires:
 


 


ATTACHMENT 1


 
Net Operating Income


 
Facility
 
Operating Revenue
   
Operating Expenses
   
Net Operating Income
      $       $       $         $       $       $         $       $       $    
    $       $       $    
Total
  $       $       $    



 


 


 

676667-8
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 2
 
Coverage Ratio
 


 


 
 
 
Facility
 
 
Cash Flow
   
Fixed Rent and Other Debt Service/Lease Payments
   
 
Coverage Ratio
      $       $       $         $       $       $         $       $       $    
    $       $       $    
Total
  $       $       $    



 


 


 

676667-8
 
 
 

--------------------------------------------------------------------------------

 
